Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                       September 22, 2020

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 53531-9-II

                                Respondent,

        v.                                                    UNPUBLISHED OPINION

 CALVIN NORMAN ROUSE, JR.,

                                Appellant.



       MAXA, J. – Calvin Rouse appeals a superior court order denying his petition for a writ of

mandamus to compel the superior court clerk to correct the judgment and sentence in this case to

reflect his true legal name or to schedule a hearing on his motion to correct his name on the

judgment and sentence. Rouse filed the petition after (1) the superior court transferred Rouse’s

motion to correct the judgment and sentence to this court under CrR 7.8, (2) this court rejected

the transfer and returned the motion to superior court, and (3) the superior court took no further

action on the motion after the transfer was rejected.

       We hold that the superior court properly denied the petition for a writ of mandamus

because the superior court clerk had no legal duty to correct a judgment and sentence or on its

own initiative to schedule a hearing after this court rejected a transfer under CrR 7.8. Therefore,

we affirm the superior court’s order.
No. 53531-9-II


                                             FACTS

       In 2003, Rouse pleaded guilty in Pierce County Superior Court to the charge of second

degree murder with a deadly weapon enhancement. The case was captioned as “State vs. Calvin

Norman Rouse.” Clerk’s Papers (CP) at 5. Throughout the proceedings, Rouse repeatedly

confirmed that his true name was Calvin Rouse. He signed the judgment and sentence with the

name Calvin Rouse.

       In September 2018, Rouse filed a motion asking the superior court to correct his 2003

judgment and sentence to reflect his legal name, Abdur Rashid Khalif. He attached a 1997 order

from a New Jersey court changing his legal name from Calvin Rouse to Abdur Rashid Khalif.

The superior court entered an order transferring Rouse’s motion to this court for consideration as

an untimely personal restraint petition under CrR 7.8(c)(2).

       This court rejected the transfer, ruling: “The transferred motion seeks to amend the case

caption in his judgment and sentence to Abdur Rashid Khalif. Because this motion is not a CrR

7.8 motion, the transfer is improper.” CP at 25. The court returned the matter to the superior

court “for further action.” CP at 25.

       The superior court took no further action. Four months later, Rouse filed a petition for a

writ of mandamus. The petition requested that the superior court issue a writ of mandamus to the

superior court clerk to require compliance with this court’s order by either correcting the caption

on his judgment and sentence to reflect his legal name or setting his motion on the court calendar

for a factual hearing. Rouse requested that the petition be considered without oral argument.

The State filed a response opposing the relief requested. The superior court entered an order

denying the petition on the pleadings. Rouse appeals the superior court’s order.




                                                 2
No. 53531-9-II


                                            ANALYSIS

       Initially, Rouse’s assignments of error claim that the superior court erred by failing to

hold a hearing or to take further action on his motion to correct his name on the judgment and

sentence following this court’s rejection of the transfer. But his notice of appeal is from the

order denying his petition for a writ of mandamus. We generally review only “the decision or

parts of the decision designated in the notice of appeal.” RAP 2.4(a). Therefore, the only issue

before us is whether the superior court erred in denying Rouse’s writ of mandamus petition. We

hold that the superior court did not err in denying the petition.

A.     LEGAL PRINCIPLES

       There are three essential elements for the issuance of a writ of mandamus: “(1) the party

subject to the writ has a clear duty to act, (2) the applicant has no plain, speedy, and adequate

remedy at law, and (3) the applicant is beneficially interested.” Zapotocky v. Dalton, 166 Wn.

App. 697, 702, 271 P.3d 326 (2012). The applicant has the burden of proving all three elements.

Id.

       The superior court may issue a writ of mandamus “to compel the performance of an act

which the law especially enjoins as a duty resulting from an office.” RCW 7.16.160.

       A writ of mandamus can only command what the law itself commands. If the law
       does not require a government official to take a specific action, neither can a writ
       of mandamus. See State ex rel. Taylor v. Lawler, 2 Wn.2d 488, 490, 98 P.2d 658
       (1940) (“The jurisdiction given to this court by the state constitution in Art. IV, §
       4, to issue writs of mandamus to state officers, does not authorize [us] to assume
       general control or direction of official acts.”).

Colvin v. Inslee, 195 Wn.2d 879, 893, 467 P.3d 953 (2020). Mandamus is proper only when the

law imposes a duty with such certainty that the official has no discretion or judgment in the

performance of the duty. Id.




                                                  3
No. 53531-9-II


       Mandamus, therefore, is an appropriate remedy only “‘[w]here the law prescribes
       and defines the duty to be performed with such precision and certainty as to leave
       nothing to the exercise of discretion or judgment.’ ” Id. (emphasis omitted)
       (quoting State ex rel. Clark v. City of Seattle, 137 Wash. 455, 461, 242 P. 966
       (1926)).

Id. (quoting SEIU Healthcare 775NW v. Gregoire, 168 Wn.2d 593, 599, 229 P.3d 774 (2010)).

B.     AVAILABILITY OF WRIT OF MANDAMUS

       Rouse argued in his petition for a writ of mandamus that RCW 2.32.050 placed a

ministerial duty on the superior court clerk to correct his judgment and sentence. RCW 2.32.050

provides a long list of the powers and duties of superior court clerks. Absent from this list is a

duty to correct alleged errors in a judgment and sentence. And Rouse provides no other

authority for the proposition that a superior court clerk has a duty to correct an alleged error in a

judgment and sentence. Therefore, we conclude that a writ of mandamus was not available to

compel the superior court clerk to correct Rouse’s name on the judgment and sentence.

       Rouse also argues that the superior court clerk had a duty to schedule a hearing on his

motion to correct his name on the judgment and sentence following this court’s rejection of the

CrR 7.8 transfer. However, Rouse provides no authority for the proposition that a superior court

clerk has a duty on his or her own initiative to schedule a hearing when this court rejects a

transfer under CrR 7.8 and directs the superior court to take action on the matter. This court did

not expressly direct the superior court to schedule a hearing.

       Pierce County Local Rule 7(a)(3) states that motions are scheduled for a hearing when

the moving party files a Note for Motion Docket with the clerk. But the record does not reflect

that Rouse filed a Note for Motion Docket on his motion to correct the judgment and sentence to

reflect his legal name after this court rejected the CrR 7.8 transfer. Therefore, we conclude that a




                                                  4
No. 53531-9-II


writ of mandamus was not available to compel the superior court clerk to schedule a hearing on

Rouse’s motion to correct the judgment and sentence.

        In addition, Rouse continues to have an adequate remedy. He can obtain a hearing on his

motion to correct the judgment and sentence to reflect his legal name by refiling his motion

along with a Note for Motion Docket.

                                              CONCLUSION

        We affirm the superior court’s denial of Rouse’s petition for a writ of mandamus.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, J.


 We concur:



 SUTTON, A.C.J.




 GLASGOW, J.




                                                  5